Title: Report on the Petition of William Smith, [28 March 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, March 28, 1792Communicated on March 29, 1792]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom was referred the petition of William Smith of Baltimore Town in the State of Maryland, respectfully submits the following Report:
The resolutions of the United States in Congress assembled, which respect the issuing of the Certificates commonly called Loan Office Certificates, make it necessary, that they should be previously countersigned by certain officers, denominated Commissioners of Loans, who were to be appointed under the authority of the particular States.
After diligent inquiry within the State of Georgia, no evidence has been obtained, either of the appointment of E. Davies, (the person by whom the certificates in question were countersigned) to the office of Commissioner of Loans for that State, or that he was ever known or reputed to have acted in that capacity. The reverse of this, indeed, appears, from various communications to the Treasury, copies of which are contained in the Schedule herewith submitted.
It is to be remarked, that E. Davies does not even stile himself, Commissioner of Loans, but, instead of this, adds to his signature, the words “by order of J. A. Frutler, Governor of Georgia.”
The Certificates, however, are signed, by the proper officer, and all such as have appeared are genuine; and interest, as alleged in the petition, has been paid upon them by the late Treasurer of the United States, as in other cases.
A number of those Certificates have been offered to the present Commissioner of Loans for the State of Georgia, to be subscribed. pursuant to the Act making provision for the debt of the United States, and upon a reference to the Treasury by that officer, have been directed to be refused.
The reasons for this direction are substantially, as follow.
The certificates in question having been irregularly issued, and without the requisites prescribed by the Acts of Congress, were of course, in the first instance, not obligatory upon the United States.
The subsequent payment of interest upon them, by an executive officer, without the sanction of any order or resolution of Congress, could not confer validity upon a claim, originally destitute of it; it might occasion hardship to individuals who, upon the credit of that payment, may have been induced to become possessors of those certificates for valuable consideration.
There are examples of the payment of interest, by the mistakes of public officers upon counterfeit and forged Certificates. It seems to be clear, that such payments cannot render valid, or obligatory, certificates of that description. And yet a similar hardship to that which has been mentioned, would attend those, who may have afterwards become possessed of them for valuable consideration. Nor does there occur any distinction between the effect of such payment in the one and in the other case.
Between individuals, the payment of interest by an Agent, upon the presumed, but not real obligation of his principal, either through mistake or otherwise, without special authority of the principal, could certainly give no new validity to such an obligation. And the same rules of right, which govern cases between individuals, appear to be proper guides in cases between the public and individuals.
These considerations were deemed conclusive against the admission of these certificates under the powers vested in the officers of the Treasury. It remains for the Legislature to decide, how far there are considerations strong enough to induce a special interposition in their favor.
In making this decision, the following circumstances will, it is presumed, appear to deserve attention.
The present is not a case of mere informality. There is no evidence that the certificates were issued for any purpose of the United States. The contrary, indeed, is stated to be the fact.
Their amount is not positively ascertained, no account of issues having ever been rendered, though there is no appearance of any considerable sums being afloat.
All which is respectfully submitted.
Alexander Hamilton,Secy. of the Treasy.
Treasury DepartmentMarch 28th: 1792.
 